FILED
                                               United States Court of Appeals
                UNITED STATES COURT OF APPEALS         Tenth Circuit

                       FOR THE TENTH CIRCUIT                        April 24, 2018
                       _________________________________
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

v.                                                  No. 17-8094
                                          (D.C. No. 2:16-CR-00020-ABJ-1)
LUIS ENRIQUE SALAZAR                                 (D. Wyo.)
BENITEZ,

       Defendant-Appellant.
                   _________________________________

                        ORDER AND JUDGMENT *
                     _________________________________

Before BACHARACH, MURPHY, and MORITZ, Circuit Judges.
               _________________________________

      Mr. Luis Salazar Benitez pleaded guilty to conspiracy to distribute

methamphetamine. See 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846. The

district court sentenced him to 135 months’ imprisonment, and Mr. Benitez

did not appeal. Nine months later, Mr. Benitez filed a motion to compel his

former attorney to furnish his criminal case file. The district court denied

the motion because Mr. Benitez had not cited any authority showing that

*
      We have determined that oral argument would not materially help us
to decide the appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
Thus, we have decided the appeal based on the briefs.

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But this order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
the court had the power to order such relief. Mr. Benitez filed two more

motions to compel over the following months. The district court denied

these motions, again relying on the lack of any cited authority showing the

power to order such relief.

      Mr. Benitez appeals the district court’s denial of his second and third

motions to compel, arguing that the rulings violated the First, Fifth, Sixth,

and Fourteenth Amendments and 18 U.S.C. §§ 241, 242, and 1001. Because

Mr. Benitez had failed to assert a valid basis for jurisdiction, the district

court denied the motions. Technically, however, the motions should have

been “dismissed” rather than “denied.”

      Before addressing the merits of Mr. Benitez’s motion, we must

ensure not only our own jurisdiction but also the district court’s. See Steel

Co. v. Citizens for a Better Env’t, 523 U.S. 83, 95 (1998). Federal district

courts have limited jurisdiction, which is established by the Constitution

and federal statutes and may not be expanded by judicial decree. Kokkonen

v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). The burden of

establishing jurisdiction falls on Mr. Benitez. See DaimlerChrysler Corp.

v. Cuno, 547 U.S. 332, 342 & n.3 (2006); see also Garrett v. Selby Connor

Maddux & Janer, 425 F.3d 836, 840–41 (10th Cir. 2005) (noting that pro

se litigants must follow the same procedural rules that govern other

litigants).



                                       2
      The district court had jurisdiction over Mr. Benitez’s criminal case

under 18 U.S.C. § 3231. But § 3231’s grant of jurisdiction ended upon

entry of the final judgment. See United States v. Asakevich, 810 F.3d 418,

421 (6th Cir. 2016) (concluding that § 3231 does not provide jurisdiction

for a district court to consider a post-conviction motion); accord United

States v. Spaulding, 802 F.3d 1110, 1116–17 (10th Cir. 2015) (rejecting an

argument that § 3231 created jurisdiction to set aside a guilty plea after

entry of a final judgment). Mr. Benitez filed his motions to compel months

after the district court had entered a final judgment. Therefore, § 3231 did

not create jurisdiction to consider the second and third motions to compel,

and Mr. Benitez must establish jurisdiction under some other source.

      Mr. Benitez does not identify any other source to support the district

court’s jurisdiction. He generally points to the Constitution as the

authority underlying his claim, but nothing in the Constitution would

empower the district court to order a third-party to produce documents in a

closed criminal case.

      As the movant, Mr. Benitez bore the burden to establish the district

court’s jurisdiction over his second and third motions to compel. See p. 2,

above. He failed to carry his burden, preventing the district court from

exercising jurisdiction over the motions. See United States v. James, No.

17-1217, 2018 WL 1560251, at *3 (10th Cir. Mar. 29, 2018) (unpublished)

(concluding that the district court lacked jurisdiction to consider the

                                      3
defendant’s post-judgment motion to compel his former attorney to turn

over records in his criminal case); United States v. Woods, No. 15-3304,

2016 WL 3457754, at *2–3 (10th Cir. June 23, 2016) (unpublished) (same).

     When the district court lacks jurisdiction over a motion, the proper

disposition is “dismissal” rather than “denial.” City of Boulder v. Snyder,

396 F.2d 853, 856 (10th Cir. 1968); accord Pagants v. Blonstein, 3 F.3d

1067, 1073 (7th Cir. 1993). Thus, we have directed district courts to

“dismiss” motions seeking orders for records from their prior attorneys.

James, 2018 WL 1560251, at *4; Woods, 2016 WL 3457754, at *3.

     Here, the district court recognized that it lacked jurisdiction, but

ordered “denial” rather than “dismissal.” Technically, the motions should

have been “dismissed” rather than “denied.” We therefore vacate the

district court’s rulings and remand with instructions to dismiss the second

and third motions based on a lack of jurisdiction.


                                      Entered for the Court


                                      Robert E. Bacharach
                                      Circuit Judge




                                      4